Opinion issued October 2, 2008




 





In The
Court of Appeals
For The
First District of Texas



NOS. 01-08-00035-CR   
        01-08-00036-CR



KENNETH ANTHONY HAGOOD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 1113418 and 1120929



MEMORANDUM OPINION

	Appellant, Kenneth Anthony Hagood, without an agreed punishment
recommendation from the State, pleaded guilty to the offense sexual assault of a
child, as alleged in trial court cause number 1113418, and to the offense of injury to
a child, as alleged in trial court cause number 1120929.  The trial court ordered a
presentence investigation and rescheduled the cases.  After a presentence
investigation hearing, the trial court sentenced appellant to confinement for 15 years
in trial court cause number 1113418 and to confinement for 10 years in trial court
cause number 1120929. 
	Appellant's counsel on appeal has filed a brief stating that the record presents 
no reversible error, that these appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal in these cases.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App.1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeals are frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27(Tex. Crim. App. 2005).  
	We affirm the judgments of the trial court and grant counsel's motion to
withdraw. (1)
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.4.
1. 		Appointed counsel still has a duty to inform appellant of the result of
this appeal and that he may, on his own, pursue discretionary review in
the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).